13-4670-cv
Arnold v. Geary

                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 4th
day of November, two thousand fourteen.

PRESENT:          RALPH K. WINTER,
                  JOHN M. WALKER, JR.,
                  JOSÉ A. CABRANES,
                               Circuit Judges.


STANLEY A. ARNOLD,

                  Plaintiff-Appellant,

                           v.                                        No. 13-4670-cv

MARTIN GEARY, ET AL.,

                  Defendants-Appellees,

JOHN DOE, 1 THROUGH 5, ET AL.,

                  Defendants.


FOR STANLEY A. ARNOLD:                                Matthew Harris Goldsmith, Goldsmith &
                                                      Associates, PLLC, New York, NY.

FOR DEFENDANTS-APPELLEES:                             Darius P. Chafizadeh, Harris Beach PLLC,
                                                      White Plains, NY.
       Appeal from an order of the United States District Court for Southern District of New York
(Gabriel W. Gorenstein, Magistrate Judge).1

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court is AFFIRMED.

        Plaintiff-appellant Stanley A. Arnold appeals from the District Court’s November 7, 2013
order denying his motion for reconsideration following the District Court’s August 19, 2013 entry of
summary judgment in favor of defendants on his claims under 42 U.S.C. § 1983 for false arrest and
malicious prosecution. We assume the parties’ familiarity with the underlying facts, the procedural
history of the case, and the issues on appeal.

          To succeed on a claim for false arrest or malicious prosecution pursuant to 42 U.S.C. § 1983,
a plaintiff must establish, inter alia, an unreasonable deprivation of liberty in violation of the Fourth
Amendment. See Shain v. Ellison, 273 F.3d 56, 67 (2d Cir. 2001) (false arrest); Singer v. Fulton Cnty.
Sheriff, 63 F.3d 110, 116 (2d Cir. 1995) (malicious prosecution). A Section 1983 plaintiff must also
demonstrate that the defendant’s alleged misconduct was both the “but for” cause and the
proximate cause of his injury. See Zahrey v. Coffey, 221 F.3d 342, 352 n.8 (2d Cir. 2000); Townes v. City
of New York, 176 F.3d 138, 146 (2d Cir. 1999).

        Upon review of the record and relevant law, we conclude that the District Court properly
dismissed Arnold’s claims for false arrest and malicious prosecution. As the District Court found,
Arnold cannot show that his misdemeanor arrest deprived him of liberty because he was in custody
on a previous robbery charge for the entire period that he was in custody for his misdemeanor
charges. See Singer, 63 F.3d at 117. To the extent that Arnold argues he would not have been
remanded on the robbery charge but for the allegedly false misdemeanor charges, the record
contains no evidence beyond Arnold’s mere speculation that the misdemeanor charges were the
cause of his remand on the robbery charge. Indeed, the fact that the trial judge later set bail on
Arnold’s misdemeanor charges but continued his remand status on the robbery charge suggests
quite the opposite.




          1 Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the parties consented to have this case

referred to a United States Magistrate Judge.


                                                            2
       We have considered all of the arguments raised by Arnold on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s August 19, 2013
judgment and November 7, 2013 order.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                               3